    Case 1-19-41117-nhl         Doc 1     Filed 02/26/19                          Entered 02/26/19 12:05:45




                                                 Certificate Number:                            0 1 40 I        -NYE-CC-0 32249890

                                              ll I I ll I ll   lill   | il   ll || ilil | il | il   ||   il | il il tilt | | | lt il
                                                                                    0l 40 I -NYE-CC-O32249890
                                                                                                                                       iltl|ilt il   I   ||   |   ]t


                    Cnnrrrrclrn Or CouNsprrNc

I CERTIFY that on February 4. 2019 , at 7 :48 o'clock PM EST, Joseph Benvenuto
Sr. received from GreenPath. Inc., an agency approved pursuant to 11 U.S.C. $
I I I to provide credit counseling in the Eastern District of New York, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. $$
109(h)andlll.
A debt repayment plan was not prepared. If              a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted bv inter[et.




Date:   Februarv 4.2019                          By:                  /s/Jeremv Lark for Michael Truesdell


                                                 Name: MichaelTruesdell


                                                 Title:               Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 1l U.S.C. $$ 109(h) and 521(b).
